Citation Nr: 0514901	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  04-09 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for residuals of post-
operative medial meniscectomy and high tibial osteotomy of 
the left knee, currently evaluated at 30 percent disabling.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty in the United States Navy from 
June 1946 to June 1950 and in the United States Air Force 
from June 1950 to July 1954.  

This matter now comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the veteran's 30 
percent disability evaluation for residuals of medial 
meniscectomy and high tibial osteotomy of the left knee.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran is receiving the maximum schedular evaluation 
for residuals of post-operative medial meniscectomy and high 
tibial osteotomy of the left knee.

3.  There has been no showing that the veteran's disability 
has resulted in extensive hospitalization or has caused 
marked interference with employment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for residuals of post-operative medial meniscectomy and high 
tibial osteotomy of the left knee have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.71a, 
Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By letters dated in October 2002 and March 2004, the RO 
advised the veteran of the essential elements of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was also advised of the evidence received and was requested 
to provide authorization for the release of any additional 
private medical records.  The veteran was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The February 2004 rating decision, February 2004 statement of 
the case (SOC), October 2004 supplemental statement of the 
case (SSOC) collectively notified the veteran of the relevant 
laws and regulations and essentially advised him of the 
evidence necessary to substantiate his claim for an increased 
evaluation.  The February 2004 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield v. 
Nicholson, No. 02-1077, slip op. at 33 (U.S. Vet. App. Apr. 
14, 2005).  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  However, the claimant 
still has the right to VCAA content complying notice and 
proper subsequent VA process, and that has been done, as 
discussed above.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2004 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in October 2004.  

Medical records have been obtained from the Sarasota/Bay 
Pines VA Medical Center (VAMC).  The veteran has not 
identified any outstanding medical records that would be 
pertinent to the claim on appeal.  VA afforded the veteran 
medical examinations in October 2002 and June 2004 for the 
purpose of determining the nature and severity of his knee 
condition.  Therefore, the Board finds that VA has satisfied 
its duty to notify and to assist pursuant to the VCAA.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Analysis

The veteran's service connected residuals of medial 
meniscectomy and high tibial osteotomy of the knee left knee 
is currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, impairment of the knee, recurrent 
subluxation or lateral instability, at 30 percent disabling.  
This is the maximum evaluation assignable under this 
Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  He contends that a higher disability evaluation is 
warranted.

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court)  has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; 38 C.F.R. §§ 
4.1, 4.2 (2004).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA outpatient treatment records dated 
from March 2003 to August 2004 which note the veteran's 
struggle with his chronic left knee pain and instability.  
The veteran was afforded a VA examination in October 2002, 
which noted that there was medial and lateral instability 
with some laxity in the joint and pain on palpation of the 
left knee.  A June 2004, VA examination noted that the left 
knee had stable medial and lateral ligaments and stable 
anterior and posterior cruciate ligaments.  There was 
tenderness of the knee medially but no guarding, no knee 
weakness, and no knee redness.  

The veteran's current 30 percent disability evaluation rated 
under Diagnostic Code 5257 is the maximum evaluation for 
which the statute provides.  Consequently, a higher 
disability evaluation cannot be granted under this Diagnostic 
Code.  The veteran is already in receipt of a separate 
compensable evaluation for degenerative joint disease of the 
left knee and that matter is not currently on appellate 
review.  The Board has looked at other potentially applicable 
diagnostic codes that provide for evaluations in excess of 30 
percent, to include 5256 (ankylosis of the knee), 5261 
(limitation of extension of the leg), and 5262 (impairment of 
the tibia and fibula).  There is no current evidence of 
ankylosis of the knee or nonunion of the tibia or fibula, 
with loose motion requiring a brace.  Thus, Diagnostic Codes 
5256 and 5262 are not for application.  Diagnostic Code 5261 
would be applicable to the service-connected arthritis of the 
knee, but as has been indicated, that matter is not currently 
before the Board.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R.§ 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular scheduler standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. §3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identity 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R.§ 3.321 (b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his left knee 
disability.  There is no objective evidence that the 
veteran's left knee disability, in and of itself, has caused 
marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  See 
VAOPGCPREC 6-96.


ORDER

Entitlement to an increased evaluation for residuals of post-
operative medial meniscectomy and high tibial osteotomy of 
the left knee, currently evaluated at 30 percent disabling, 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


